                Case 2:19-cv-01332-MAT Document 25 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   AMANDA T.,                                            Civil No. 2:19-cv-01332-MAT

11            Plaintiff,

12            vs.                                          ORDER FOR REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby stipulate and agree that the

16   above-captioned case should be reversed and remanded pursuant to sentence four of 42 U.S.C. §

17   405(g). Upon remand, the Administrative Law Judge (ALJ) will re-evaluate the opinion evidence

18   of record. The ALJ will reassess Plaintiff's maximum residual functional capacity, including her

19   manipulative capacity. The ALJ will further evaluate Plaintiff's ability to perform past relevant

20   work. If warranted, the ALJ will obtain medical expert evidence, and obtain supplemental

21   vocational expert evidence to clarify the effect of the assessed limitations on Plaintiff's ability to

22   perform other work in the national economy.

23            Plaintiff is entitled to reasonable attorney fees, expenses, and costs under the Equal

24   Access to Justice Act, 28 U.S.C. §§ 2412 and 1920, upon proper request to the Court.

     Page 1         ORDER - [2:19-cv-01332-MAT]
               Case 2:19-cv-01332-MAT Document 25 Filed 09/08/20 Page 2 of 2


 1
              DATED this 8th day of September, 2020.
 2

 3

 4
                                                       A
                                                       Mary Alice Theiler
                                                       United States Magistrate Judge
 5

 6
     Presented by:
 7
     s/ Martha A. Boden
 8   MARTHA A. BODEN
     Special Assistant United States Attorney
 9   Office of the General Counsel
     Social Security Administration
10   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
11   Telephone: (206) 615-3710
     Fax: (206) 615-2531
12   martha.boden@ssa.gov

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-cv-01332-MAT]
